Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
	Applicants' amendments and arguments filed in their response dated 09/16/2021 are acknowledged. In said response dated 09/16/2021 applicants’ have amended claims 1,11-12, 15 and 19, cancelled claims 4-9, 13 and 16 and added new claims 21-34. Thus, amended claims 1-3, 10-12, 14-15 and 17-34 are pending in this application and are now under consideration for examination. Objections and rejections not reiterated from previous action are hereby withdrawn. 
New-Claim Rejections: 35 USC § 112(b) 
Necessitated by claim amendments
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 23 are rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
2 and 23 recites the broad limitation “in vitro” and also recites “such as a cell-free lysate system” which is the narrower statement of the range/limitation. Clarification and correction is required.
Maintained-Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
I. Claims 1-3, 10-12, 14-15 and 17-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-3, 10-12, 14-15 and 17-34 of the instant application as interpreted are directed to a method for preparing a 2,5-furandicarboxylic acid (FDCA) comprising: contacting a HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 … i.e., a genus of polypeptides including homologs, mutants and variants of undefined/unlimited structures having the activity of carboxylase and decarboxylase in a method for preparing a 2,5-furandicarboxylic acid (FDCA) by contacting said polypeptides with furoic acid in the presence of carbon dioxide (also see 112(b) rejections above for claims interpretation). 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”). Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).

MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”

“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  …, reduction to drawings …, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” MPEP 2163.

Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a 

In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.
In the instant case, there is no structure associated with function with regard to the members of a genus of polypeptides with the associated function in the claimed method i.e., a method for preparing a 2,5-furandicarboxylic acid (FDCA) comprising: contacting a HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 … i.e., a genus of polypeptides including homologs, mutants and variants of undefined/unlimited structures having the activity of carboxylase and decarboxylase in a method for preparing a 2,5-furandicarboxylic acid (FDCA) by contacting said polypeptides with furoic acid in the presence of carbon dioxide (also see 112(b) rejections above for claims interpretation). 
No information, beyond the characterization of two wild-type species, isolated amino acid sequences comprising the amino acid sequences of SEQ ID NO: 1 or 2 (with carboxylase and decarboxylase activity) and their specific variants (see paragraph [0099], primer Table  and specific variants of SEQ ID NO: 1 & 2)  and in vitro method for assaying the activity of said polypeptides (for details Examples see paragraphs [0084-0101], pages 33-40 of specification), has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides with the associated function in the claimed method i.e., a method for preparing a 2,5-furandicarboxylic acid (FDCA) comprising: contacting a HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 … i.e., a genus of polypeptides including homologs, mutants and variants of undefined/unlimited structures having the activity of carboxylase and decarboxylase in a method for preparing a 2,5-furandicarboxylic acid (FDCA) by contacting said polypeptides with furoic acid in the presence of carbon dioxide (also see 112(b) rejections above for claims interpretation).
The genus of polypeptides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the (a) Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105). Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105). Applicants’ are respectfully directed to the problems associated EC Classification in the section “Transferring the EC Classification enzyme to Non-Enzyme Comparisons”; pages 101-102 and Fig. 2a)-b), highlighting the structural and functional heterogeneity based on EC Classification numbers; as the stereo-specificity, substrate-specificity and catalytic properties vary widely.
	(b) Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, 
(c) This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Seffernick et al., (J. Bacteriol., 183(8): 2405-2410, 2001), teaches that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Broun et al., (Science 282:1315-1317, 1998), teaches that as few as four amino acid substitutions can convert an oleate 12-desaturase into a hydrolase and as few as six amino acid substitutions can transform a hydrolase to a desaturase. 
Specifically regarding polypeptides having carboxylase and decarboxylase activity, the art teaches the following: the reference of Marshall et al., (Arch. Biochem. Biophys., 2017, Vol. 632: 209-221) teaches that there is wide structural and functional variations and co-factor requirements for the activities of polypeptides with carboxylase and decarboxylase activity and paucity of knowledge in the art; applicants’ are directed to the following sections in of Marshall et al., (Arch. Biochem. Biophys., 2017, Vol. 632: 209-221): Abstract; Fig. 1 & col. 2, page 210; Fig. 7 & paragraphs 6-7, pages 215-219; and entire document.     
the characterization of two wild-type species, isolated amino acid sequences comprising the amino acid sequences of SEQ ID NO: 1 or 2 (with carboxylase and decarboxylase activity) and their specific variants (see paragraph [0099], primer Table  and specific variants of SEQ ID NO: 1 & 2)  and in vitro method for assaying the activity of said polypeptides (for details Examples see paragraphs [0084-0101], pages 33-40 of specification), has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides in the claimed method. As the claimed genera of polypeptides having widely variable structures and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Applicants’ have traversed the above written-description with the following arguments: (see pages 16-17 of Applicants’ REMARKS dated 09/16/2021). 
 	Applicants’ argue: “…Specifically, the Examiner has indicated that there is no structure associated with the function of the method of claim 1. In support, the Examiner contends that the claim is directed to a method of producing FDCA by “contacting a HmfF polypeptide comprising an amino acid sequence that has a greater than 34% sequence 

	Firstly, Applicant respectfully submits that the cited portion of claim 1 is taken out of context. Claim 1 recites “contacting a HmfF polypeptide.....with furoic acid in the presence of carbon dioxide” (emphasis added).

	Secondly, beyond the constructive reduction to practice in the detailed description for supporting the claimed invention, Applicant has also provided experimental results for showing possession of the invention. Applicant respectfully submits that the specification does enable a person of ordinary skill in the art to use the invention claimed in claim 1.”

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons and for reasons made of record in the Office-action dated 04/16/2021. Contrary to applicants arguments, in the specification applicants have merely aligned many known wild-type decarboxylases as they occur in nature and based on the sequence similarity between naturally-occurring sequences have claimed a broad genus of variants of SEQ ID NO: 1 and SEQ ID NO: 2 of unlimited and undefined structures having at least 34% sequence identity to SEQ ID NO: 1 & 2. While methods to produce variants of a known sequence, such as site-specific mutagenesis, random mutagenesis, etc., are well known to the skilled artisan, however, producing variants capable of having the associated function/activity i.e., a method for preparing a 2,5-furandicarboxylic acid (FDCA) comprising: contacting a HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 … i.e., a genus of polypeptides including homologs, mutants and variants of undefined/unlimited structures having the activity of carboxylase and decarboxylase in a method for preparing a 2,5-furandicarboxylic acid (FDCA) by contacting said polypeptides with furoic acid in the presence of carbon dioxide (also see 112(b) rejections above for claims interpretation), requires that one of ordinary skill in the art know or be provided with guidance for the selection of which, of the infinite number of variants, have the activity. Without such guidance, one of ordinary skill would be reduced to the necessity of producing and testing all of the virtually infinite possibilities. For the rejected claims, this would clearly constitute undue experimentation and lack of evidence of possession i.e., a method for preparing a 2,5-furandicarboxylic acid (FDCA) comprising: contacting a HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 … i.e., a genus of polypeptides including homologs, mutants and variants of undefined/unlimited structures having the activity of carboxylase and decarboxylase in a method for preparing a 2,5-furandicarboxylic acid (FDCA) by contacting said polypeptides with furoic acid in the presence of carbon dioxide (also see 112(b) rejections above for claims interpretation). 
Examiner acknowledges that well characterized wild-type polypeptides from specific sources with specific structures and having decarboxylase activity are known and assays to measure the activities are also known. However, claims as written and when given the broadest interpretation encompass a genus of polypeptides/random mutants and variants of SEQ ID NO: 1 and SEQ ID NO: 2 and there is no structure associated with function with regard to the members of the genus of polypeptides and the specification fails to provide any guidance regarding possession or with regard to the scope and breadth of the claims and to make and or use the invention commensurate in scope with the claims. No such information or guidance or evidence of possession is provided in the specification i.e., structure correlated to function, especially regarding variants and mutants as claimed in the instant claims 1-3, 10-12, 14-15 and 17-34. Examiner continues to maintain the position that no information beyond the characterization of two wild-type species, isolated amino acid sequences comprising the amino acid sequences of SEQ ID NO: 1 or 2 (with carboxylase and decarboxylase activity) and their specific variants (see paragraph [0099], primer Table  and specific variants of SEQ ID NO: 1 & 2)  and in vitro method for assaying the activity of said polypeptides (for details Examples see paragraphs [0084-0101], pages 33-40 of specification), has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides in the claimed method.
It is also well recognized in the art that the primary amino acid sequence determines the secondary and tertiary configuration (protein folding and three-dimensional structure). As interpreted by the examiner and the evidence provided in the body of rejection above, cited references/scientific findings support examiner’s position, for the following reasons; (i) random mutations affect the inter or intra molecular interactions and said interactions determine the folding, 3-D configurations and affect function; and (ii) although there are homologies/sequence identity between known decarboxylases i.e., conserved motifs, each of the wild-type decarboxylase has its own specificity with regards to the folding, 3-D configurations and the associated activity and will not tolerate random mutations/truncations/insertions/substitution/deletions i.e., decarboxylase comprising an amino acid sequence having at least 34% identity to SEQ ID NO: 1 & 2. 

Examiner’s position is also supported by the following scientific evidence: Guo et al., (2004) teach that the percentage of random single-substitution mutations, which inactivate a protein, using a protein 3-methyladenine DNA glycosylase as a model, is 34% and that this number is consistent with other studies in other proteins (p 9206, paragraph 4). Guo et al., (supra) further show that the percentage of active mutants for multiple mutations appears to be exponentially related to this by the simple formula (0.66)^X X 100% where x is the number of mutations introduced (Table 1). Applying this estimate to the polypeptide recited in the instant application, 34% identity allows up to ~296 mutations or amino acid residue changes within 448 amino acid residues of SEQ ID NO: 1; 34% identity allows up to ~309 mutations or amino acid residue changes within 468 amino acid residues of SEQ ID NO: 2. Applying this estimate to the encoded protein recited in the instant application (as per Guo et al., teachings) and thus, only (0.66)^296 3.8 x 10-56 % of random mutants having 34% sequence identity to amino acid residues of SEQ ID NO: 1 would be active; only (0.66)^309 X 100% or 5.8 x 10-58 % of random mutants having 34% sequence identity to amino acid residues of SEQ ID NO: 2 would be active. Current techniques in the art (i.e., high throughput mutagenesis and screening techniques) would potentially allow for finding a reasonable number of active mutants within about a hundred thousand inactive mutants. But finding a few mutants within several trillions or more (in the instant case several trillions), as in the claims to 34% identity to SEQ ID NO: 1 or SEQ ID NO: 2 would not be possible. While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed. Such guidance has not been provided in the instant specification. Applying this estimate to the instant polypeptides, a functional equivalent thereof with 34% sequence identity to SEQ ID NO: 1 or 2 and having the associated function/activity of carboxylase and decarboxylase, as recited in claims 1-3, 10-12, 14-15 and 17-34, an extremely low number of active mutants will be present among an enormously large number of inactive mutants and as such screening for these active mutants would be burdensome and undue experimentation when there is no guidance provided in the specification and there is no evidence of possession. No such information or guidance or evidence of possession is provided in the specification i.e., structure correlated to function, especially regarding variants and mutants as claimed in the instant claims 1-3, 10-12, 14-15 and 17-34. It is also well recognized in the art that the primary amino acid sequence determines the secondary and tertiary configuration (protein folding and three-dimensional structure), and as stated above and the characterization of two wild-type species, isolated amino acid sequences comprising the amino acid sequences of SEQ ID NO: 1 or 2 (with carboxylase and decarboxylase activity) and their specific variants (see paragraph [0099], primer Table  and specific variants of SEQ ID NO: 1 &2)  and in vitro method for assaying the activity of said polypeptides (for details Examples see paragraphs [0084-0101], pages 33-40 of specification) has been provided by the applicants’. 
As interpreted by the examiner and the evidence provided in the body of rejection above, cited references/scientific findings support examiner’s position, for the following reasons; random mutations affect the inter or intra molecular interactions and said interactions determine the folding, 3-D configurations and affect function of the encoded polypeptide. Therefore, the scope of the instant claims are broad despite the guidance of the art and specification, the claims remain not commensurate with evidence of possession or in scope with the enabled invention. Given this scenario, a skilled artisan needs to be provided with the specific structure associated with the function. The specification does not provide support for the full scope and breadth of the claims, thus examiner continues to hold the position the experimentation left to those skilled in the art is unnecessarily, and improperly extensive and undue. Additionally, contrary to applicants’ arguments, examiner finds support for his position in the following additional scientific teachings: 
Therefore, applicants' arguments have been considered but are found to be non-persuasive for the following reasons: “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  Examiner would like to reiterate
MPEP 2163.II.A.2. (a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”; 

 “The basic quid pro quo contemplated by the Constitution and the Congress for granting a patent monopoly is the benefit derived by the public from an invention with substantial utility”, [u]nless and until a process is refined and developed to this point-where specific benefit exists in currently available form-there is insufficient justification for permitting an applicant to engross what may prove to be a broad field”, and “a patent is not a hunting license”,[i]t is not a reward for the search, but compensation for its successful conclusion.”

Furthermore, the MPEP states the following: “A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one of skilled in the art to immediately envisage the product claimed from the disclosed species. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed.Cir. 1996). A “laundry list” disclosure of every possible lipase as disclosed in prior art/wild-type polypeptide sequences/commercial sources/protein data bank(s) structures does not constitute a written description of every species in a genus, because it would not “reasonably lead” those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967). 

There are no examples provided to encompass the numerous characteristics of the whole genus claimed. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals applicants’ hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Accordingly, it is deemed that the specification fails to provide had possession of the entire scope of the claimed invention.
Maintained-Enablement
II. Claims 1-3, 10-12, 14-15 and 17-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification is enabling for the characterization of two wild-type species, isolated amino acid sequences comprising the amino acid sequences of SEQ ID NO: 1 or 2 (with carboxylase and decarboxylase activity) and their specific variants (see paragraph [0099], primer Table  and specific variants of SEQ ID NO: 1 & 2) and in vitro method for assaying the activity of said polypeptides (for details Examples see paragraphs [0084-0101], pages 33-40 of specification). However, specification does not reasonably provide enablement for a method for preparing a 2,5-furandicarboxylic acid (FDCA) comprising: contacting a HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 … i.e., a genus of polypeptides including homologs, mutants and variants of undefined/unlimited structures having the activity of carboxylase and decarboxylase in a method for preparing a 2,5-furandicarboxylic acid (FDCA) by contacting said polypeptides with furoic acid in the presence of carbon dioxide (also see 112(b) rejections above for claims interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 
Claims 1-3, 10-12, 14-15 and 17-34 are so broad as to encompass: a method for preparing a 2,5-furandicarboxylic acid (FDCA) comprising: contacting a HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 … i.e., a genus of polypeptides including homologs, mutants and variants of undefined/unlimited structures having the activity of carboxylase and decarboxylase in a method for preparing a 2,5-furandicarboxylic acid (FDCA) by contacting said polypeptides with furoic acid in the presence of carbon dioxide (also see 112(b) rejections above for claims interpretation). The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides and encoding polynucleotides broadly encompassed by the claims in a genus of recombinant host cells and in the claimed method. Since the amino acid sequence of a protein encoded by a polynucleotide determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence and the respective codons in its polynucleotide, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the encoded proteins' structure relates to its function. However, in this case the disclosure is limited to the characterization of two wild-type species, isolated amino acid sequences comprising the amino acid sequences of SEQ ID NO: 1 or 2 (with carboxylase and decarboxylase activity) and their specific variants (see paragraph [0099], primer Table  and specific variants of SEQ ID NO: 1 & 2) and in vitro method for assaying the activity of said polypeptides (for details Examples see paragraphs [0084-0101], pages 33-40 of specification). It would require undue experimentation of the skilled artisan to make and use the claimed polypeptides  i.e., a method for preparing a 2,5-furandicarboxylic acid (FDCA) comprising: contacting a HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 … i.e., a genus of polypeptides including homologs, mutants and variants of undefined/unlimited structures having the activity of carboxylase and decarboxylase in a method for preparing a 2,5-furandicarboxylic acid (FDCA) by contacting said polypeptides with furoic acid in the presence of carbon dioxide (also see 112(b) rejections above for claims interpretation). The specification provides no guidance with regard to the making of variants and mutants or with regard to other uses as claimed in the instant claims. In view of the great breadth of the claims, amount of experimentation required to make and use the claimed polypeptides and the encoding polynucleotides, the lack of guidance, working examples, and unpredictability of the art in predicting function from a polypeptide primary structure (for example, see Whisstock et al., Prediction of protein function from protein sequence and structure. Q Rev Biophys. 2003, Aug. 36 (3): 307-340), the claimed invention would require undue experimentation. As such, the specification fails to teach one of ordinary skill how to use the full scope of the polypeptides and the encoding polynucleotides encompassed by these claims in a genus of host cells.	

	The specification does not support the broad scope of the claims which encompass: a method for preparing a 2,5-furandicarboxylic acid (FDCA) comprising: contacting a HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 … i.e., a genus of polypeptides including homologs, mutants and variants of undefined/unlimited structures having the activity of carboxylase and decarboxylase in a method for preparing a 2,5-furandicarboxylic acid (FDCA) by contacting said polypeptides with furoic acid in the presence of carbon dioxide (also see 112(b) rejections above for claims interpretation), because the specification does not establish: (A) a rational and predictable scheme for identifying an enzyme exhibiting associated function/activity and comprising an amino acid sequence having at least 34% sequence identity to SEQ ID NO: 1 and 2 … having the amino acid residue changes and with an expectation of obtaining the desired biological function; (B) defined core regions/motifs involved in the desired catalytic activity of encoded polypeptides; (C) the tertiary structure of the molecule and folding patterns that are essential for the desired activity and tolerance to 
	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including polypeptides and encoding polynucleotides with an enormous number of modifications in a genus of host cells. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of polypeptides having the desired biological characteristics in a genus of host cells is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Applicants’ have traversed the above enablement rejection with the following arguments: (see pages 16-17 of Applicants’ REMARKS dated 09/16/2021). 
 	Applicants’ argue: “…Specifically, the Examiner has indicated that there is no structure associated with the function of the method of claim 1. In support, the Examiner contends that the claim is directed to a method of producing FDCA by “contacting a HmfF polypeptide comprising an amino acid sequence that has a greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2.” The Examiner also asserts that the specification does not enable any person skilled in the art to which it pertains to use the invention commensurate in scope with these claims. Applicant respectfully disagrees.

	Firstly, Applicant respectfully submits that the cited portion of claim 1 is taken out of context. Claim 1 recites “contacting a HmfF polypeptide.....with furoic acid in the presence of carbon dioxide” (emphasis added).

	Secondly, beyond the constructive reduction to practice in the detailed description for supporting the claimed invention, Applicant has also provided experimental results for showing possession of the invention. Applicant respectfully submits that the specification does enable a person of ordinary skill in the art to use the invention claimed in claim 1.”
Reply: Applicants' arguments have been considered but are found to be non-persuasive for the following reasons. Applicants’ arguments filed on 09/16/2021 for the traversal of enablement rejection is on similar lines to the arguments presented for traversing the written-description, said arguments have been fully considered but they are not persuasive. Examiner continues to maintain the rejection for reasons stated on record, supporting evidence and arguments presented above in maintaining the written-description rejection also applies to enablement rejection. 
For the above cited reasons, examiner is maintaining the written-description and enablement rejection for claims 1-3, 10-12, 14-15 and 17-34.
New-Claim Rejections: 35 USC § 103
Necessitated by claim amendments
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 10-12, 14-15, 17-29 and 31-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Banerjee et al., (Nature, 2016, Vol. 531: pages 1-19) or Dick et Pelotomaculum thermopropionicum endogenously comprises the protein of SEQ ID NO: 1; see Acc# A5D4Z9, UniProtKB/TrEMBL, disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 1 of the instant invention, see provided sequence alignment), Takami et al., (Nuc. Acids Res., 2004, Vol. 32(21): 6292-6303; Geobacillus kaustophilus endogenously comprises the protein of SEQ ID NO: 2; see Acc# Q5QL39, UniProtKB/TrEMBL, disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 2 of the instant invention, see provided sequence alignment), Saikia et al., (Acc# A0A127EXX2, UniProtKB/TrEMBL, disclosing a polypeptide having 49% sequence identity to SEQ ID NO: 1 and having amino acid residue substitution R304K with reference or SEQ ID NO: 1 of the instant invention, see provided sequence alignment) and Allard et al., (WO 2017/085167 A2; disclosing polypeptides having R304Q and R331W mutant with reference to SEQ ID NO: 1 and R305Q and R332W mutant with reference to SEQ ID NO: 2 of the instant application). 
Regarding claims 1, 10, 12, 18-22, 25-28 and 32-34, analogous art (i) Banerjee et al., (Nature, 2016, Vol. 531: pages 1-19) teach using carbon dioxide (CO2) under supercritical conditions to convert furoic acid to 2,5-furandicarboxylic acid (FDCA) via C-H carboxylation (see Abstract; Fig. 1 b, page 2; Fig. 2, page 3; and entire 2) under supercritical conditions to convert furoic acid to 2,5-furandicarboxylic acid (FDCA) via C-H carboxylation (see Abstract; Scheme 1,page 2967; Scheme 2, page 1968;  Fig. 3, page 2969; and entire document).
However, Banerjee et al., and Dick et al., are silent regarding said method is performed in the presence of a polypeptide having carboxylase and decarboxylase activity/HmfF polypeptide.
However, the following prior art provides teaching, suggestion and motivation for the use polypeptides having carboxylase and decarboxylase activity/including HmfF polypeptides obtained from various sources and having different structures (amino acid residues) in the presence of carbon dioxide (CO2) under supercritical conditions, wherein carboxylation reaction is achieved as opposed to the decarboxylation reaction. Applicants’ are directed to the following references:
(iii) Boll et al., (Environmental Microbiol., 2014, Vol. 16(3): 612-627) provide evidence decarboxylases perform substrate carboxylation (see Fig. 5, page 619); 
(iv) Pesci L., (Ph.D. Thesis, University of Hamburg-Harburg, Germany, 01/12/2017, pages 1-163), provide experimental evidence for carboxylation by decarboxylases that perform substrate carboxylation, insertion of CO2 in the C-H bond (see Scheme 1.1.1, page 4; Scheme 1.1.3, page 10, Kolbe-Schmitt synthesis; Scheme 1.2.1, page 14; bio-catalytic carboxylation using dissolved CO2 and under supercritical conditions, pages 44-59; and entire document; also provide evidence regarding certain 
(v) Yoshida et al., Chapter 5, Future Directions in Biocatalysis, 2007, pages 83-105; Ed. Matsuda T., Elsevier) teach the use of decarboxylases for carboxylation reactions/Kolbe-Schmitt carboxylation (Abstract; Scheme 7, page 98; and entire document). 
(vi) Matsuda et al., (Tetrahedron Lett., 2008, Vol. 49: 6019-6020) advantageously teach continuous carboxylation using pressurized carbon dioxide for performing carboxylation by employing an enzyme having carboxylase and decarboxylase activity: see Abstract; Fig. 1, page 6020; and entire document.
The following references provide the structural and functional elements of the instant invention:
Regarding claims 1-2, 14, 22-23 and 29, Koopman et al., (US 2011/0086395 A1) disclose a method of decarboxylating 2,5-furandicarboxylic acid (FDCA) to furoic acid  comprising: Contacting a HmfF polypeptide comprising an amino acid sequence having 48.8% sequence identity with the amino acid sequence set out in SEQ ID NO: 1 and the encoding polynucleotide having 65.5% sequence identity of the instant application; said reference also discloses a HmfF polypeptide comprising an amino acid sequence having 50.8% sequence identity with the amino acid sequence set out in SEQ ID NO: 2 and the encoding polynucleotide having 69.3% sequence identity of the instant application SEQ ID NO: 2, wherein the reference polypeptide has H297, R305 and R332 in the recited amino acid positions of the reference polypeptide (see provided sequence alignments). Applicants’ are directed to the following sections in Koopman et al., (US 2011/0086395 2,5-furan–dicarboxylic acid decarboxylase activity, paragraphs [0013], [0030] and [0209]; encoding polynucleotides, vector and transformed host cells comprising said reference polynucleotides, paragraphs [0101-0107]; in vitro method of producing 2,5-furandicarboxylic acid (FDCA), paragraphs [0331-0337] and TABLE 2; culturing conditions at 410 C, paragraphs [0363-0366], and entire document. Examiner also takes the position that the reference HmfF polypeptide of Koopman et al., by virtue of being a 2,5-furandicarboxylic acid decarboxylase can catalyze the backward reaction (carboxylating) Furoic acid to 2,5-furandicarboxylic acid in the presence of carbon dioxide as evidenced by prior art and the reference polypeptide structure is within the scope of structural and functional elements of the instant claims, as structure and function are inseparable.   
Regarding claims 1, 14, 22 and 29, the following references disclose the structural and functional elements: Kosaka et al., (Genome Res., 2008, Vol. 18: 442-448) disclose Pelotomaculum thermopropionicum endogenously comprises the protein of SEQ ID NO: 1; see Acc# A5D4Z9, UniProtKB/TrEMBL, disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 1 of the instant invention (see provided sequence alignment) and Takami et al., (Nuc. Acids Res., 2004, Vol. 32(21): 6292-6303) disclose Geobacillus kaustophilus endogenously comprises the protein of SEQ ID NO: 2; see Acc# Q5QL39, UniProtKB/TrEMBL, disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 2 of the instant invention (see provided sequence alignment).
Regarding claims 14-15, 22 and 29, the following references disclose the structural and functional elements: Saikia et al., (Acc# A0A127EXX2, UniProtKB/TrEMBL, R304K with reference or SEQ ID NO: 1 of the instant invention, see provided sequence alignment); and 
Allard et al., (WO 2017/085167 A2; disclosing polypeptides having R304Q and R331W mutant with reference to SEQ ID NO: 1 and R305Q and R332W mutant with reference to SEQ ID NO: 2 of the instant application).
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Banerjee et al., and Dick et al., and employ the polypeptides of Koopman et al., Kosaka et al., Takami et al., Saikia et al., and Allard et al., that teach structural and functional elements involved in the claimed method and the references of Boll et al., Pesci L., Yoshida et al., and Matsuda et al., provide teaching, suggestion and motivation for the use of decarboxylases and the biochemical conditions for performing carboxylation in the presence of carbon dioxide  i.e., comprising contacting a HMfF polypeptide and adopt the methods/bio-catalytic reactions comprising a decarboxylase enzyme as suggested by Boll et al., Pesci L., Yoshida et al., and Matsuda et al., for the enhanced production in a method for preparing a 2,5-furandicarboxylic acid (FDCA). Motivation to generate such a method including recombinant host cells comprising the structural and functional elements, as 2,5-furandicarboxylic acid (FDCA) compound is a commercial product of importance and useful in the preparation of fine chemicals, agrochemicals and in various industry (Banerjee et al., Dick et al., Boll et al., Pesci L., Yoshida et al., Matsuda et al., Koopman et al., Kosaka et al., Takami et al., Saikia et al., and Allard et al.,). The expectation of success is high, because the combined teachings provide teaching, suggestion and motivation as claimed in the instant invention and claims i.e., 
Given this extensive teaching in prior art (Banerjee et al., Dick et al., Boll et al., Pesci L., Yoshida et al., Matsuda et al., Koopman et al., Kosaka et al., Takami et al., Saikia et al., and Allard et al.,) i.e., a method for preparing a 2,5-furandicarboxylic acid (FDCA) comprising: contacting a HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 … i.e., a genus of polypeptides including homologs, mutants and variants of undefined/unlimited structures having the activity of carboxylase and decarboxylase in a method for preparing a 2,5-furandicarboxylic acid (FDCA) by contacting said polypeptides with furoic acid in the presence of carbon dioxide (also see 112(b) rejections above for claims interpretation), as taught by the instant invention and as claimed in claims 1-3, 10-12, 14-15, 17-29 and 31-34, is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 1-3, 10-12, 14-15, 17-29 and 31-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Banerjee et al., (Nature, 2016, Vol. 531: pages 1-19) or Dick et al., (Green Chem., 2017, Vol. 19: 2966-2972; published online 05/10/2017) and in view of Boll et al., (Environmental Microbiol., 2014, Vol. 16(3): 612-627), Pesci L., Pelotomaculum thermopropionicum endogenously comprises the protein of SEQ ID NO: 1; see Acc# A5D4Z9, UniProtKB/TrEMBL, disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 1 of the instant invention, see provided sequence alignment), Takami et al., (Nuc. Acids Res., 2004, Vol. 32(21): 6292-6303; Geobacillus kaustophilus endogenously comprises the protein of SEQ ID NO: 2; see Acc# Q5QL39, UniProtKB/TrEMBL, disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 2 of the instant invention, see provided sequence alignment), Saikia et al., (Acc# A0A127EXX2, UniProtKB/TrEMBL, disclosing a polypeptide having 49% sequence identity to SEQ ID NO: 1 and having amino acid residue substitution R304K with reference or SEQ ID NO: 1 of the instant invention, see provided sequence alignment) and Allard et al., (WO 2017/085167 A2; disclosing polypeptides having R304Q and R331W mutant with reference to SEQ ID NO: 1 and R305Q and R332W mutant with reference to SEQ ID NO: 2 of the instant application).
Applicants’ have presented following arguments for traversing the 35 USC § 103 following claim amendments and said arguments are relevant for the new rejection above necessitated by claim amendments (see pages 18-20 of Applicants’ REMARKS dated 09/16/2021). 
	Applicants’ argue: “…Applicant respectfully submits that the combination of Koopman et al. and any of Kosaka et al., Takami et al., and/or Matsuda et al. does not teach each of the elements claimed in claim 1, as explained previously herein. 
 
Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Contrary to applicants’ arguments and assertions, examiner has provided ample evidence from the newly cited references (necessitated by claim amendments), analogous art (i) Banerjee et al., (Nature, 2016, Vol. 531: pages 1-19) teach using carbon dioxide (CO2) under supercritical conditions to convert furoic acid to 2,5-furandicarboxylic acid (FDCA) via C-H carboxylation (see Abstract; Fig. 1 b, page 2; Fig. 2, page 3; and entire document; similarly (ii) Dick et al., (Green Chem., 2017, Vol. 19: 2966-2972; published online 05/10/2017) also teach using carbon dioxide (CO2) under supercritical conditions to convert furoic acid to 2,5-furandicarboxylic acid (FDCA) via C-H carboxylation (see Abstract; Scheme 1,page 2967; Scheme 2, page 1968;  Fig. 3, page 2969; and entire document) including the scientific rationale for modifying the teachings of primary references of Banerjee et al., and Dick et al.; for details see the body of rejection above. 
Hence, the expectation of success is high, as the structural and functional elements of the instant invention, as claimed in claims 1-3, 10-12, 14-15, 17-29 and 31-34 is taught in the combined teachings of cited prior art. Examiner in the rejection above has also provided motivation and suggestion to modify the primary (applied references) by the secondary references (teaching references).
Therefore, examiner continues to take the position that each and every element of the instant invention is taught in the combination of cited references and that the combined teachings in the cited prior art provides a reasonable expectation of success and predictability for the method of use of claimed 
The cited references are in congruence with the obviousness rejection and teach all limitations of the instant claims i.e., meet all the criteria and parameters (Teaching, Suggestion and Motivation) as defined by Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) and the rationale for TSM test (Teaching, Suggestion and Motivation) according to the KSR ruling.
Moreover, the objectives of the cited references need not be the same as the instant invention to be used in an Obviousness rejection. So long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art. This is sufficient to establish a prima facie case of obviousness.
	In addition, examiner continues to hold the position that examiner has endeavored to base the obviousness rejection based on the following Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Summary of Pending Issues
The following is a summary of issues pending in the instant application
Claims 2 and 23 are rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-3, 10-12, 14-15 and 17-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph for written-description and enablement.
Claims 1-3, 10-12, 14-15, 17-29 and 31-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Banerjee et al., (Nature, 2016, Vol. 531: pages 1-19) or Dick et al., (Green Chem., 2017, Vol. 19: 2966-2972; published online 05/10/2017) and in view of Boll et al., (Environmental Microbiol., 2014, Vol. 16(3): 612-627), Pesci L., (Ph.D. Thesis, University of Hamburg-Harburg, Germany, 01/12/2017, pages 1-163), Yoshida et al., Chapter 5, Future Directions in Biocatalysis, 2007, pages 83-105; Ed. Matsuda T., Elsevier), Matsuda et al., (Tetrahedron Lett., 2008, Vol. 49: 6019-6020), Koopman et al., (US 2011/0086395 A1), Kosaka et al., (Genome Res., 2008, Vol. 18: 442-448; Pelotomaculum thermopropionicum endogenously comprises the protein of Geobacillus kaustophilus endogenously comprises the protein of SEQ ID NO: 2; see Acc# Q5QL39, UniProtKB/TrEMBL, disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 2 of the instant invention, see provided sequence alignment), Saikia et al., (Acc# A0A127EXX2, UniProtKB/TrEMBL, disclosing a polypeptide having 49% sequence identity to SEQ ID NO: 1 and having amino acid residue substitution R304K with reference or SEQ ID NO: 1 of the instant invention, see provided sequence alignment) and Allard et al., (WO 2017/085167 A2; disclosing polypeptides having R304Q and R331W mutant with reference to SEQ ID NO: 1 and R305Q and R332W mutant with reference to SEQ ID NO: 2 of the instant application). 
Conclusion
	None of the claims are allowable. Claims 1-3, 10-12, 14-15 and 17-34 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants’ must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652